Citation Nr: 1113305	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with major depression, currently rated 50 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1942 to December 1945 and from August 1946 to January 1951.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A Notice of Disagreement was filed in February 2007, a Statement of the Case was issued in June 2008, and a Substantive Appeal was received in July 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD is not productive of deficiencies in most areas, such as family relations, judgment, or thinking, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability evaluation in excess of 50 percent for PTSD with major depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a pre-adjudication letter from the RO to the Veteran dated in September 2006.  The September 2006 letter also provided the Veteran with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this case, the Veteran's post-service VA and private medical records are on file.  The evidence of record also contains several reports of VA examinations.  The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the file does not include records from the Social Security Administration (SSA) although there is indication that the Veteran is receiving SSA benefits.  The Board finds no prejudice results from the absence of the SSA records, however, as the record contains no indication that the evidence, reports, or evaluations in conjunction with the SSA decision are relevant to the issue on appeal.  See Golz v. Shinseki, 590 F. 3d 1317, 1321 (Fed. Cir. Jan. 4, 2010).  The Board notes that the Veteran began receiving SSA benefits in 1988, many years before the Veteran filed the increased rating claim in 2006.  Moreover, there is no indication in the claims file as to whether the Veteran's SSA benefits are age-related or due to disability.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

A September 1951 rating decision granted service connection for moderate chronic anxiety reaction with conversion features and assigned a 10 percent disability rating.  The Veteran filed an increased rating claim in July 2006.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is to be assigned a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran underwent a VA examination in October 2006.  He reported that feelings of depression came and went, but "very seldom do they go away."  He stated that he had difficulty staying asleep.  He reported decreased appetite and low energy.  He denied any sex drive since 2003.  He stated that he had not been seeing friends because "I don't want them to see me like this."  He denied manic symptoms and other depressions.  He denied any impact or impairment from his mental symptoms on his marital or home life.  He stated that he last worked around 1975 and that his mental symptoms have impaired or impacted his working life throughout the years.  

Upon mental status examination, the Veteran was alert, cooperative, and appeared his age.  He was of average grooming and hygiene.  He appeared depressed and his affect was constricted.  He denied suicidal or homicidal ideation or intent.  There was retardation of speech.  Speech was fluent without pressure.  There were no loose associations or tangentiality.  There was circumstantiality of speech.  The Veteran denied during the interview that he had hallucinations, delusions, schneiderian symptoms, or other psychotic symptoms.  There was no psychomotor retardation or psychomotor excitability.  The Veteran was oriented to person, place, and purpose.  He incorrectly said it was November 20, 2003.  Recent and remote memories were intact.  The Veteran remembered three of three objects at three and five minutes.  He named five of the last five presidents.  His immediate recall was impaired.  He could only repeat three numbers forward and two numbers backward.  He was able to do serial threes well without mistakes and without loss of concentration.  Judgment and insight were fair.  The examiner diagnosed major depressive disorder and assigned a GAF score of 59.  The examiner noted that the Veteran appeared depressed and his affect was constricted.  The Veteran had retardation of speech and circumstantiality of speech.  He gave the incorrect date and had impaired immediate recall.  

VA outpatient treatment records dated in August 2007 reflect that the Veteran was lethargic.  He was cooperative and reasonable.  His speech was slow.  Language was intact.  Affect was congruent with mood.  There were no perceptual disturbances.  Thought process and association was normal and coherent.  There was no unusual thought content.  There were no suicidal or violent ideation.  Insight was limited.  Judgment was fair.  Memory was impaired.  The Veteran was alert and oriented times three.  His mood was somewhat depressed and anxious.  He had no psychotic symptoms and denied suicidal or homicidal ideation.  Insight and judgment were fair.  The Veteran was diagnosed with depressive disorder, not otherwise specified.  

VA outpatient treatment records dated in October 2007 reflect that the Veteran was assigned a GAF score of 45.  

The Veteran underwent another VA examination in March 2008.  He reported feelings of depression came and went, but he was depressed most of the time.  He stated that he had reduced appetite.  He described his sex drive as none.  He stated that he kept contact with relatives and family.  He denied other psychotic symptoms, manic symptoms, or other depression.  He reported anxiety.  He stated that his mental symptoms impaired his marital and home life.  He reported that he stopped working in 1976 and that his mental symptoms impaired his working life.  

Upon mental status examination, the Veteran was alert, cooperative, and appeared his age.  He was of average grooming and hygiene.  He did not appear depressed or anxious.  He denied suicidal or homicidal ideation or intent.  Speech was fluent without pressure or retardation.  There were no loose associations, tangentiality, or circumstantiality.  The Veteran denied hallucinations, delusions, schneiderian symptoms, or other psychotic symptoms.  There was no psychomotor retardation or psychomotor excitability.  The Veteran was oriented to person, place, and purpose.  Recent memory at first was impaired, but was corrected.  He could only remember two of three objects at three minutes, but was able to remember all three of three objects at five minutes.  Remote memory was intact.  He named five of the last six presidents.  Immediate recall was impaired.  He could only repeat four numbers forward.  He was able to repeat three numbers backward.  He had loss of concentration doing Serial Sevens.  Judgment and insight were fair.  The examiner diagnosed major depressive disorder and assigned a GAF score of 56.  

The Veteran underwent another VA examination in December 2009.  He stated that he had not worked since 1978 due to mental and physical health problems.  He reported anxiety, tension, irritability, and quick temper present much of the time.  He complained of jumpiness and easy startling much of the time.  He stated that he had hyper alertness most of the time.  He reported rare flashbacks to combat experience.  He stated that he had occasional recurrent intrusive thoughts of combat experience.  He reported occasional insomnia.  He denied panic attacks.  He reported depression and anhedonia most of the time.  He stated that he had rare suicidal ideas without plan, intent, or attempt.  He reported impaired memory and concentration.  He stated that appetite and weight were stable.  He reported that energy level was fair.  He complained of heightened anxiety and physiological reactivity when encountering reminders of combat.  He stated that sociability was limited.  He denied auditory or visual hallucinations.  He denied thoughts of harming himself or others.  He stated that he got along well with family and had no friends.  

Upon mental status examination, the Veteran had fair grooming.  His mood was irritable, angry, tense, and dysphoric.  There was no laughing, weeping, agitation or psychomotor retardation.  There were no panic attacks or obsessive rituals.  Thought content was anxious, depressive and irritable; consistent with mood and circumstances.  There was no thought disorder.  The Veteran recalled three of three objects and showed fair focus.  He denied psychotic symptoms or thoughts of harming himself or others.  He was correctly oriented to time, place, person, and purpose.  He was able to recall the last four presidents correctly.  Judgment and insight were intact.  The examiner diagnosed PTSD and depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 45.  The examiner noted that the Veteran had serious mental symptoms with impairment in social and occupational functioning.  

VA outpatient treatment records dated in May 2010 reflect that the Veteran was friendly, cooperative and oriented to person, place, time and situation.  His mood appeared euthymic, thought process was linear and logical, and the Veteran maintained appropriate eye contact.  He denied acute suicidal or homicidal ideation.  

After considering the totality of the evidence in this case, it is clear that the Veteran suffers at least moderate impairment due to PTSD and depression, and the Veteran has already been assigned a 50 percent rating in recognition of such impairment.  However, the regulatory criteria for a rating greater than 50 percent have not been met.  The Veteran clearly demonstrates depression, irritability, as well as difficulty in adapting to work or a work-like setting and establishing and maintaining effective relationships.  Although the Veteran stated at the December 2009 VA examination that he has a quick temper, there is no evidence of violent outbursts related to his irritability and temper.  Moreover, the Veteran has not been noted to have such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  For example, although there was retardation of speech at the October 2006 VA examination, speech was fluent without pressure, and there was circumstantiality of speech.  Moreover, at the March 2008 VA examination, speech was fluent without pressure or retardation.  The Veteran was of average hygiene at the March 2008 VA examination.  Additionally, at the December 2009 VA examination, the Veteran did not have obsessional rituals.  Moreover, he denied acute suicidal ideation, was oriented to person, place time and situation, and thought process was linear and logical in May 2010.  Although the Veteran stated that sociability was limited at the December 2009 VA examination, there is no evidence of inability to establish and maintain effective relationships.  For example, at the December 2009 VA examination, the Veteran stated that he got along well with family.  Thus, the disability picture presented most closely approximates the criteria for a 50 percent evaluation.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, as previously discussed, the degree of disability is contemplated by the Rating Schedule; there remain higher schedular evaluations corresponding to worsening of symptomatology.  The schedule is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD with major depression is denied.  


REMAND

The Board finds that additional development is required with respect to the Veteran's TDIU claim, for the reasons explained below.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In the present case, the Veteran does not meet the threshold percentages set forth under 38 C.F.R. § 4.16(a).  However, as noted above, it still must be determined whether he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

A letter from Dr. E.T. dated in September 2007 reflects that Dr. E.T. opined that the Veteran is considered to be totally and permanently disabled and his condition is considered to be stationary.  A letter from Dr. E.T. dated in July 2008 reflects that Dr. E.T. opined that the Veteran is considered permanently and totally disabled and is unable to seek gainful employment.  The Board notes that the Veteran stated at the December 2009 VA examination that he does not work because of a combination of mental and physical health problems.  The December 2009 VA examiner opined that the Veteran's mental symptoms impair occupational functioning.  

The Board is unable to determine whether the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected PTSD with major depression.  Therefore, such opinion should be obtained.  Moreover, if the opinion indicates that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected PTSD with major depression, then referral to the Director of the Compensation and Pension Service should be accomplished.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for a VA examination to determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the Veteran's service-connected PTSD with major depression.  The claims file should be reviewed in conjunction with this request.  The examiner should perform all necessary tests and provide a clear rationale for all opinions given.  If the examiner answers in the affirmative, and the examination results do not result in a revised rating assignment enabling a grant of TDIU under 38 C.F.R. § 4.16(a), then forward the case to VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating for the Veteran's TDIU claim, pursuant to the provisions of 38 C.F.R. § 3.321(b) and/or 38 C.F.R. § 4.16(b).  

Actions taken thereafter should proceed in accordance with the directives of the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  

2.  Thereafter, if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the case, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


